Citation Nr: 0625301	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  02-15 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $9,606.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from April 1974 
to October 1989.

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 2004, it was remanded to the 
Committee on Waivers and Compromises (Committee) of the Reno, 
Nevada, Regional Office (RO) for additional development and 
readjudication.  It is noted that part of that requested 
development included consideration by the RO of whether the 
overpayment was properly created.  In a December 2004 letter 
from the RO, the veteran was informed of the basis of the 
creation of the overpayment, including the laws and 
regulations used in making that decision, and was also 
provided an opportunity to submit specific evidence that 
could show that the overpayment was not properly created.  
The veteran did not file a notice of disagreement with that 
decision, and did not respond to the request for additional 
pertinent evidence.  Consequently, the issue of the creation 
of the overpayment is not in appellate status.  Following the 
completion of the requested development, a supplemental 
statement of the case pertaining to waiver was issued in 
February 2006, and the case was returned to the Board.  It is 
now ready for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In July 1999, the veteran filed an application for 
improved pension, indicating in the application that he was 
separated from his spouse and that he had no countable 
income.  

3.  The veteran was awarded VA improved pension benefits in 
December 1999, effective from July 8, 1999.  VA notified the 
veteran that pension was an income-based program, that he was 
being paid as a single veteran, and that he should notify VA 
immediately of any changes in his total family income, 
including his income and that of any dependents.

4.  In September 2000, the veteran filed a declaration to 
have his spouse added as a dependent for the purpose of 
obtaining additional pension benefits for a dependent spouse, 
effective from the date of his pension award, August 1, 1999.  
Pursuant to that declaration, the veteran filed an improved 
pension eligibility verification report (EVR), dated in March 
2001, in which he disclosed that his spouse had income from 
August 1999 through December 1999 in the amount of $4,920.00, 
and from January 2000 through May 2000 in the amount of 
$4,711.00.  

5.  In January 2002, it was determined by VA that the veteran 
had been in receipt of VA Chapter 31, Vocational 
Rehabilitation benefits that had provided countable income 
that disqualified the veteran from receiving improved pension 
benefits, effective May 1, 2001.   

6.  The veteran was overpaid $2,296.00 in VA improved pension 
benefits, based upon his failure to accurately report the 
income of his spouse as part of his total family income for 
1999 and 2000.  He was also overpaid $7,310 in VA improved 
pension benefits, based upon his failure to accurately report 
Chapter 31 Vocational Rehabilitation income from May 1, 2001 
through January 10, 2002.  The total overpayment to the 
veteran based upon his failure to accurately report his 
countable income was $9,606.00.  

7.  The veteran was at fault in the creation of the 
overpayment of pension benefits, which resulted from the 
retroactive reduction of his award, after it was learned that 
he had previous unreported income; despite the notice 
provided to him, he did not promptly report this income.

8.  VA was without fault in the creation of the overpayment.  
The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the veteran, inasmuch as he 
accepted benefits to which he was not entitled, based on his 
income.

9.  The veteran's assets and income, with consideration of 
the costs of life's basic necessities, is sufficient to 
permit repayment of the overpayment indebtedness without 
resulting in excessive financial difficulty, and the 
collection of that indebtedness would not defeat the purpose 
of the pension benefit program, or otherwise be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of pension benefits in the amount 
of $9,606.00, would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his request 
for a waiver.  In short, the Board concludes from that review 
that the requirements for the fair development of the waiver 
request have been met in this case.  

Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case.  VA has satisfied its duties to 
inform and assist the appellant in this case.  The veteran 
was provided several opportunities, including most recently 
in December 2004 and January 2006, to provide current 
financial information and other pertinent evidence in support 
of his claim that he was without fault in the creation of the 
overpayment and that the collection of the overpayment would 
impose an undue hardship upon him.  The veteran failed to 
respond to these overtures.  Further development and further 
expending of VA's resources is not warranted.  

The Board also notes that in December 2004, the veteran was 
provided a decision regarding the RO's finding of the 
validity of the creation of the indebtedness.  The veteran 
did not thereafter file a notice of disagreement with those 
findings; nor does there appear to be any reason to believe 
that the debt was improperly created.  As such, that question 
need not be examined further.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991).

The appellant is seeking entitlement to a waiver of recovery 
of an overpayment of improved pension benefits in the amount 
of $9,606.00.  The Committee found that the collection of the 
overpayment from the appellant would not be against the 
principles or equity and good conscience.  See 38 C.F.R. 
§ 1.965 (2005).  

In the interest of clarity, the Board will initially present 
a factual background.  Thereafter, the Board will analyze the 
appellant's claim and render a decision. 

Factual Background

The evidence in the claims file supports the following 
factual background:  

In July 1999, the veteran filed an application for improved 
pension indicating in the application that he was separated 
from his spouse and that he had no countable income.  At that 
time, the veteran was in receipt of VA service-connected 
compensation benefits, based upon a service-connected 
disability that had been determined to be 10 percent 
disabling. 

The veteran was awarded VA improved pension benefits in 
December 1999, effective from July 8, 1999, with the monthly 
rate based on his countable income, as reported by him.  It 
was determined that the pension benefit was a greater benefit 
to the veteran than would be his service-connected 
compensation.  VA notified the veteran that pension was an 
income-based program, that he was being paid as a single 
veteran, and that he should notify VA immediately of any 
changes in his total family income, including his income and 
that of any dependents.

In September 2000, the veteran filed a declaration to have 
his spouse added as a dependent for the purpose of obtaining 
additional pension benefits for a dependent spouse, effective 
from the date of his pension award, August 1, 1999.  In the 
declaration, the veteran indicated that he was married to his 
spouse, and that they had been married since September 1974.  
The veteran provided a marriage certificate in support of 
this declaration.  

In November 2000, in response to the veteran's declaration, 
the RO requested that he submit an improved pension 
eligibility verification report (EVR) showing all of the 
income that he had received or expected to receive from 
August 1, 1999 through December 31, 2000.  

In response to the RO's request, the veteran filed an EVR, 
dated in March 2001.  In the EVR, the veteran disclosed that 
he had no income for 1999 or 2000, but that his spouse had 
income from August 1999 through December 1999 in the amount 
of $4,920.00, and also had income from January 2000 through 
May 2000 in the amount of $4,711.00.  

In May 2001, the RO informed the veteran that he had received 
an overpayment of improved pension benefits based upon his 
failure to accurately report the income of his spouse as part 
of his total family income for 1999 and 2000.  It was later 
calculated that the veteran had been overpaid $2,296.00 in VA 
improved pension benefits because of that failure to timely 
report his spouse's income for the time period in which he 
was in receipt of improved pension benefits.  

In response to that notice, the veteran sent a letter to the 
RO in June 2001stating that he had been separated from his 
spouse for a long time until they reconciled and began 
residing together in August 2000, and that none of her income 
had been available to him until August or September 2000.  In 
October 2001, the RO directed a letter to the veteran 
requesting that he furnish the exact date in which he and his 
spouse started to reside together.  The veteran did not 
respond to this specific request.  

In October 2001, the RO informed the veteran that a review of 
his records disclosed that he had been in receipt of VA 
Chapter 31, Vocational Rehabilitation benefits which had 
provided him with countable income for VA pension purposes 
that he did not report.  The RO further advised the veteran 
that the rate of the monthly payment of Chapter 31 income 
served to disqualify the veteran from receiving improved 
pension benefits, effective from May 1, 2001.  The veteran 
was asked to provide any evidence as to why the RO should not 
discontinue his pension because of excessive income.  The 
veteran did not respond to this request.

In January 2002, the RO notified the veteran that he had been 
overpaid $7,310.00 in VA improved pension benefits, based 
upon his failure to accurately report Chapter 31 Vocational 
Rehabilitation income from May 1, 2001 through January 10, 
2002.  Adding this overpayment to the prior overpayment of 
$2,296.00, the total overpayment to the veteran was 
determined to have been $9,606.00.  

In February 2002, the veteran filed a request for a waiver of 
his overpayment.  He indicated in his request that, because 
of a living situation, he had not received any correspondence 
from VA since October 2001.  In his request, he explained 
that he had briefly reconciled with his spouse in December 
2000, and added her to his claim.  He stated that they 
separated again in July 2001 and he was in the process of 
completing a divorce.  He argued that he should only be 
charged for May and June 2001 since he was living with his 
spouse at that time, but should not be charged for any other 
payments.  He also argued that he had no other income, and 
that a failure to reinstate his pension and waive the 
overpayment would force him to live on the street.  

In March 2002, the veteran filed a request to re-instate his 
pension.  In the statement, he indicated that he and his 
spouse had been separated from 1988 until April 2000, and 
that they lived together from April 2001 to July 2001, and 
then separated again.  

In May 2002, pursuant to his request for a waiver, the 
veteran filed a financial status report (FSR).  In that 
report, he indicated that his total monthly net income was 
$659, consisting of Chapter 31 benefits in the amount of $556 
and $103 in VA disability compensation.  He indicated that 
his total monthly expenses were $590, allowing him a net 
monthly surplus of $69.  He reported no income from his 
spouse, indicating they were separated and that none of her 
income was available to him.  He reported $800 in assets and 
no debts.  

In August 2002, the veteran filed a substantive appeal in 
response to the August 2002 statement of the case.  In the 
substantive appeal, the veteran indicated that his spouse's 
income from 1999 should not have been counted against him 
because he and his spouse did not get back together until 
January 21, 2000.  He also argued that a financial hardship 
would be imposed if VA continued to collect the overpayment.  

In August 2003, the veteran's accountant submitted a 
statement to the effect the veteran had always filed his 
returns as a single tax payer, and had never filed a joint 
return with his spouse.  The accountant enclosed a copy of 
the veteran's 1040 tax return for the year 2002.  He also 
enclosed a 1099-R form for the year 1999.  The 1099-R 
documented that the veteran had $3,229.56 in retirement 
income for the tax year 1999.  The 2002 tax return documented 
that the veteran had $10,537 in wages, with an occupation 
listed as a medical technician.  It also documented that he 
was due a tax refund from the government of $1,114.  

The veteran appeared at a videoconference hearing before the 
Board in July 2003.  During the hearing he testified that he 
and his spouse had been separated for many years and had not 
gotten back together until June, July, or August of 2000.  He 
further testified that they were only together for about 5 or 
6 months, before the veteran moved out.  

In December 2005 and January 2006, the veteran was provided 
an opportunity to submit additional evidence and an updated 
financial status report but failed to do so.  


Analysis

The veteran requests a waiver of the recovery of the 
overpayment of VA improved pension benefits that was 
originally created under two separate accountings in the 
amount of $9,606.00.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
2002).  The Board's review of the record reflects that in its 
February 2002 waiver decision, the Committee determined that 
there was no indication of fraud, misrepresentation or bad 
faith on the part of the veteran in this case.  The Board 
agrees with that preliminary finding.  Therefore, there is no 
statutory bar to waiver of recovery of the overpayment.  

The question before the Board for review is the issue of 
whether the evidence establishes that recovery of the 
overpayment indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The 
following is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

The veteran essentially contends that the principles of 
equity and good conscience would support his request for a 
waiver, since according to him, he was not at fault in the 
creation of the overpayment and its collection would impose 
an undue hardship.  In general, he argues that he was not at 
fault since he did not disclose his spouse's income only 
because her income was not available to him for the total 
span of time that has been attributed by VA.  He has 
contended that he and his spouse reconciled for a very short 
period of time, but VA has instead calculated the overpayment 
based upon his spouse's additional income for the years 1999 
and 2000.  The veteran has made no specific contentions 
regarding the considerable overpayment that was caused by his 
failure to report Chapter 31 vocational rehabilitation 
income.   He also contends, however, that insistence by VA 
upon repayment would impose an undue hardship upon him and 
defeat the purpose of the VA pension program because his 
income is limited to VA disability benefits.  

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  
However, the Board finds that the issues of fault, unjust 
enrichment, undue hardship, and whether there would be a 
defeat of the purpose of an existing benefit to the veteran 
are more significant to the case before the Board.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the veteran 
alleges that he was not at fault because his spouse's income 
was not available and should not be attributed to him for the 
majority of time in which the $2,296 portion of the 
overpayment was created.  The evidence does not support this 
allegation.  The evidence of record demonstrates that the 
veteran was informed in writing by VA of the necessity to 
disclose all assets and income from any other source, and to 
promptly report any changes in the amount or source of total 
family income.  He was also told about the severe penalties 
for a failure to report income.  

Pension is a benefit payable by VA to veterans of a period of 
war because of disability.  Basic entitlement to such pension 
exists if, among other things, the veteran's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 
3.271(a).  Chapter 31 Vocational Rehabilitation income and 
income that is available to a veteran from a dependent spouse 
are not specifically excluded under 38 C.F.R. § 3.272.  Such 
income is therefore included as countable income.  

With respect to the time period in question in which the 
veteran and his spouse had reconciled (thus making her income 
countable for VA pension qualification purposes), the Board 
finds that at best the veteran was confused about that time 
period, and at worse, deliberately obtuse.  During the 
pursuit of the waiver, the veteran has alleged several 
different dates in which he and his spouse had reconciled.  
For example, upon filing his request for a waiver in February 
2002, he explained that he had only briefly reconciled with 
his spouse in December 2000, but should only be charged for 
the overpayment of May and June of 2001.  Then, in March 
2002, he indicated that he and his spouse were separated 
until April 2000, and that they lived together from April 
2001 to July 2001, and then separated again.  In his August 
2002 substantive appeal, however, he stated that he and his 
spouse got back together on January 21, 2000.  Finally, at 
his July 2003 videoconference hearing he testified that he 
and his spouse had gotten back together in June, July, or 
August of 2000 and were only together for about 5 or 6 
months.  The Board can only conclude that the veteran's 
recollections were at least faulty if not deceptive.  
Instead, the Board will accept as accurate the 
contemporaneous record of when the veteran initially applied 
for additional pension benefits for a dependent spouse, that 
is, the EVR filed in March 2001.  At that time, the veteran 
was clearly applying for additional benefits that would be 
retroactive to August 1, 1999, and thus, he provided his 
spouse's income from that date as part of his total family 
income.  In essence, the veteran was more than willing to 
obtain additional pension benefits for a dependent spouse 
effective from the date of his pension award, and thus, he 
should be obliged to accept the consequences of his failure 
to report her disqualifying income from that same date.  

Secondly, it is essentially uncontested that the veteran also 
failed to immediately report to VA his receipt of Chapter 31 
Vocational Assistance benefits, an omission that 
substantially increased the overpayment in question.  It is 
noted in that regard that although the inherent source of 
that income was the VA itself, the office in VA that 
distributes vocational benefits is entirely separate from the 
office that monitors VA pension benefits.  Therefore, it is, 
by law and regulation, up to the pension recipient to report 
any and all income, even that which is obtained from VA.  

Finally, the Board notes that the claims file contains 
evidence that the veteran had also received retirement income 
that he failed to report in July 1999 when initially applying 
for pension.  Although this income was not used in the 
computation of the overpayment, the 1099-R form provided by 
the veteran's accountant clearly documents that the veteran 
had additional income in 1999 that he failed to report.  

Thus, in the face of warnings against the practice, it must 
be found that the veteran failed to accurately report income 
from other sources, specifically his spouse's income in 1999 
and 2000, his Chapter 31 Vocational Rehabilitation income in 
2001, and his own retirement benefits in 1999.  A VA pension 
recipient must notify VA of all circumstances which will 
affect his or her entitlement to receive, or the rate of, the 
benefit being paid.  Such notice must be furnished when the 
recipient acquires knowledge that his or her income changed.  
38 C.F.R. § 3.660(a)(1).

After consideration of the record, the Board concurs with the 
RO that the veteran was at fault in the creation of the 
overpayment.  He had been properly advised that the pension 
program was income based and that he was under an obligation 
to accurately and completely report all income and the 
sources thereof.  Moreover, the claims folder is replete with 
written notification to him of the necessity to report all 
assets and income, including income from other sources.  

The veteran's income for the period in question was at a 
level which did not permit payment of improved pension, and 
had he provided correct financial information to VA, the 
running award of pension would have been reduced or 
terminated.  The RO took appropriate action to terminate his 
award once information was reviewed regarding the previously 
unreported 1999 through 2001 income.  Thus, with regard to 
the balancing of faults between the veteran and VA, all fault 
in the creation of the debt rests with the veteran.  

The Board has also considered whether recovery of the 
overpayment would defeat the original purpose of the benefit, 
by nullifying the object for which it was intended.  Pension, 
as noted above, is an income-based program, intended to 
provide a basic level of support for veterans with wartime 
service.  Recovery of those amounts to which the veteran was 
not entitled in view of his countable income would not defeat 
the purpose of the benefit.  This would not affect the 
veteran's other sources of income, including his service-
connected disability compensation, his recently discovered 
employment income, and his retirement benefits.  

On the other hand, failure of the Government to insist upon 
its right to repayment of the debt would result in his unjust 
enrichment at the expense of the Government.  The veteran in 
this case did not, according to the available record, change 
his position due to his detriment and as a result of the 
award of pension.

Finally, the Board must analyze whether recovery of the 
overpayment from the veteran would result in undue financial 
hardship.  In the most recent financial status report 
submitted in May 2002, the veteran report no income from 
wages, but did show a positive monthly balance after payment 
of monthly expenses of over $60.  The existence of a monthly 
surplus demonstrates that the veteran has liquid assets 
available that would be able to cover the repayment of his 
overpayment indebtedness over time.  The veteran was provided 
opportunities to update his financial status report but 
failed to do so.  There was submitted on the veteran's 
behalf, however, a 1040 tax return for the year 2002 that 
documented income from wages of over $10,000 for work as a 
medical technician, as well as a sizeable tax refund.  
Curiously, the veteran did not disclose this income when he 
submitted his May 2002 financial status report.  Moreover, 
the veteran's reported taxable income did not include his 
service-connected disability benefits.  Based upon an 
overview of the available financial evidence, it appears that 
he could conservatively afford a monthly payment of at least 
$150 and still be able to afford all quoted expenses for 
necessities.  

A realistic projection of the veteran's foreseeable financial 
status is that he would be able to pay a similar amount per 
month toward the overpayment indebtedness.  Normally, debts 
to VA are paid off within a 5 year (60 month) period.  On 
that basis, the Board finds that with a minimum of financial 
conservation, the veteran should be able to repay his 
overpayment indebtedness over time out of the monthly surplus 
and additional income from wages he would receive.  

The Board also notes that the veteran reported that he is 
essentially debt-free.  He is expected to accord a debt to VA 
the same regard given to any other debt.  With prudent 
budgeting, it is apparent that collection of the overpayment 
would not in any way deprive him of the basic necessities of 
life.  The Board is cognizant of the veteran's contentions 
regarding the impact of his disabilities on his ability to 
repay the reduced indebtedness.  

There is no evidence, however, that he will be forced to 
endure a lack of food, clothing, warmth, or shelter as a 
result of the collection of the debt.  Thus, there is no 
indication that recovery of the overpayment would cause undue 
hardship.

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue not previously 
waived would be unfair, unconscionable, or unjust.  This is 
so particularly since the veteran continued to accept VA 
pension at a time when he had higher income than he had 
previously reported to VA.  Moreover, in light of the fact 
that the veteran had received such a sizeable disqualifying 
sum of money that caused the creation of the pension 
overpayment, the fault of the veteran must be accorded 
significantly greater weight than other elements in this 
analysis.  

The Board finds, therefore, that under the principles of 
equity and good conscience, taking into consideration all of 
the specifically enumerated elements of 38 C.F.R. § 1.965(a), 
it would not be unfair to recover the veteran's improved 
pension overpayment indebtedness in the amount of $9,606.00.  
The end result would not be unduly favorable or adverse to 
either the Government or the veteran.  The evidence in this 
case is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107(b).  Accordingly, the 
prior decision of the RO is affirmed, and the veteran's 
request for a waiver is denied. 

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to waiver of recovery of the overpayment of 
improved pension benefits, in the amount of $9,606.00, is 
denied.




____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


